              Case 1:19-cv-01205-SAB Document 32 Filed 12/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     MELIK POGHOSYAN,                                    Case No. 1:19-cv-01205-SAB
10
                    Plaintiff,                           ORDER DIRECTING CLERK OF COURT
11                                                       TO CLOSE CASE AND ADJUST THE
             v.                                          DOCKET TO REFLECT VOLUNTARY
12                                                       DISMISSAL PURSUANT TO RULE 41(a)
     FIRST FINANCIAL ASSET                               OF THE FEDERAL RULES OF CIVIL
13   MANAGEMENT, INC.,                                   PROCEDURE

14                  Defendants.                          (ECF No. 31)

15

16          On December 7, 2020, a stipulation was filed dismissing this action with prejudice and

17 with each party to bear its own costs and fees. (ECF No. 31.) In light of the stipulation of the

18 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

19 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

20 award of costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      December 8, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     1
